 

 Exhibit 10.3

 

SECOND AMENDMENT TO PERSONAL EMPLOYMENT AGREEMENT

 

This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is executed as
of August 30, 2013 and made effective as of August 11, 2013 (the “Effective
Date”), by and between LabStyle Innovation Ltd., a company organized under the
laws of the State of Israel (the “Company”) and Erez Rephael (the "Employee").

 

WHEREASEmployee and Company have entered into a Personal Employment Agreement
dated October 11, 2012, as amended by the first amendment thereto, effective
April 1, 2013 (collectively, the "Employment Agreement"); and

 

WHEREASEmployee has been promoted to the position of President and Chief
Executive Officer of the Company and its parent, LabStyle Innovations Corp., a
Delaware corporation (“LabStyle US”), and therefore, Employee and the Company
desire to amend certain terms and conditions set forth in the Employment
Agreement.

 

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, the parties agree as follows:

 

1.Capitalized Terms. Any capitalized terms not defined in this Amendment shall
have the meaning ascribed to it in the Employment Agreement.

 

2.Amendments to the Employment Agreement.

 

The following Amendments to the Employment Agreement shall be effective as of
the Effective Date:

 

2.1Exhibit A to the Employment Agreement is hereby deleted and amended and
restated to read as Exhibit A hereto.

 

3.No Other Amendments. Upon the execution hereof, this Amendment shall have the
effect of amending the Employment Agreement only in so far as required to give
effect to the provisions herein. Unless otherwise specifically provided for
herein, all other terms and conditions of the Employment Agreement shall remain
in full force and effect.

 

4.Entire Agreement. Upon execution, this Amendment shall be deemed an integral
part of the Employment Agreement, and the Agreement shall be read as one amended
agreement for all purposes.

 

IN WITNESS WHEREOF, the Company and the Employee have executed this Amendment
effective as of the Effective Date.

 



Employee:   The Company:       /s/ Erez Raphael   /s/ Mordechi Hershkowitz Erez
Raphael   LabStyle Innovation Ltd.     Name: Mordechi Hershkowitz     Title:
Chief Financial Officer, Secretary and     Treasurer

  

 

 

 

Exhibit A

 

To the Employment Agreement by and between

LabStyle Innovations Corp. and the Employee whose name is set forth herein

 



1. Name of Employee: Erez Raphael       2. I.D. No. of Employee:
______________________       3. Address of Employee: Tavor 135, Nofit, Israel  
    4. Position in the Company: President and Chief Executive Officer of the
Company and LabStyle US.       5. Under the Direct Direction of: Board of
Directors of LabStyle US       6. Commencement Date: August 11, 2013       7.
Notice Period: 180 days       8. Salary: NIS 44,000       9. Vacation Days Per
Year: Pursuant to applicable law       10. Sick Leave Days Per Year: Pursuant to
applicable law

 

Option provisions

 

As of August 30, 2013, Employee shall be granted 300,000 options to purchase
shares of the Company’s common stock under the Company’s 2012 Equity Incentive
Plan (the “Options”). 50% of the Options shall vest immediately, and 50% shall
vest on August 30, 2014. The Options shall have an exercise price equal to the
closing price of the Company’s publicly-traded common stock on August 29, 2013.
The Options shall be granted under, and be subject to the terms and conditions
of, the Company’s 2012 Equity Incentive Plan, as may be amended, and an Option
Agreement to be executed by and between the Company and Employee. The Options
will be granted with a customary “cashless” exercise feature. Employee
acknowledges that he may be required to execute additional documents in
compliance with the applicable tax laws and/or other applicable laws in
connection with the grant of the Options.

 

 

 

